Case 1:20-cv-22257-UU Document 1 Entered on FLSD Docket 06/01/2020 Page 1 of 23



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA


                                                          CASE NO.:
 VSB 305, LLC,
 a Florida Limited Liability Company;
 and JOHANNA SEGURA, an
 individual,

        Plaintiffs,

 v..

 SKY GROUP USA, LLC., a                                    DEMAND FOR JURY TRIAL
 Florida Limited Liability Company;
 and EFRAIN BETANCOURT an
 individual,

        Defendants.


                                                          /



                          COMPLAINT AND DEMAND FOR JURY TRIAL

        The above-captioned Plaintiffs file this Complaint and Demand for Jury Trial, and sue the

 above-captioned Defendants in this matter, and in support thereof, state as follows:

                                        NATURE OF THE CASE

        1.      This is an action that arises out of Defendants’ fraudulent scheme to promote and

 sell unregistered securities in the form of promissory notes to fund Defendants’ business of

 offering payday loans to the general public.

        2.       More specifically, Plaintiffs’ claims are based on Defendant Sky Group USA,

 LLC., and Defendant Efrain Betancourt’s misconduct in connection with certain promissory notes

 issued to Plaintiffs totaling Two Hundred Thousand U.S. Dollars ($200,000.00) (collectively the


                                       Vazquez & Associates
                             1111 Brickell Ave Ste. 1550 Miami, FL 33131
                                             305.371.8064
                                             Page 1 of 23
Case 1:20-cv-22257-UU Document 1 Entered on FLSD Docket 06/01/2020 Page 2 of 23



 “Promissory Notes” or “Loan Agreements”).

         3.       Plaintiffs bring this action pursuant to §§ 10(b), and 20(a) of the Securities

 Exchange Act of 1934 (the “Exchange Act”) and Rule 10b-5 promulgated thereunder and the

 Florida Securities and Investor Protection Act (the “Florida Act”)

                                                   INTRODUCTION

         4.       This action arises as the result of a three year long unregistered securities offering

 conducted by Defendant Sky Group USA, LLC, (“Sky Group”) and Defendant Efrain Betancourt

 (“Betancourt”).

         5.       From January 2016 to the present date, Sky Group USA, LLC, a private company,

 fraudulently raised by means of an unregistered security and by use of unregistered brokers, in

 excess of 200 Million U.S. Dollars from more than 300 investors, to fund its business of offering

 payday loans, merchant cash advances, auto loans, consumer and personal instalment loans.

         6.       Under the direction of its Chief Executive Officer, Efrain Betancourt, Sky Group

 used a network of unregistered advisors, brokers and sales agents – which were paid

 commissions – to offer and sell unregistered securities in the form of promissory notes to

 investors in Florida.1

         7.        Sky Group through its marketing materials, presentations, distributed by Sky

 Group sales agents, promised investors a high-return (48% annually) at a low-risk investment in

 which Sky Group would use investment money to make short-term cash advances called payday

 loans (“Payday Loan”).2


 1
   Efrain Betancourt is also listed as Sky Group’s Manager with the Florida Secretary of State Division of
 Corporations.
 2
   A payday lender provides a short-term loan in exchange for a person’s check and a fee. The lender agrees to hold
 the check for a period of time before depositing it.

                                            Vazquez & Associates
                                  1111 Brickell Ave Ste. 1550 Miami, FL 33131
                                                  305.371.8064
                                                  Page 2 of 23
Case 1:20-cv-22257-UU Document 1 Entered on FLSD Docket 06/01/2020 Page 3 of 23



        8.      Sky Group touted having strict internal policies to assure compliance, top

 technology and verification software to allow for the highest underwriting standards, and a highly

 recognized legal team of experts and external auditors to make sure on a daily basis that they are

 compliant with the licensing and regulatory landscape in every state where Sky Group is

 conducting its Payday Loan transactions.

        9.      Sky Group also assured investors (including Plaintiffs) that the funds received by

 its investors were to be used for the sole purpose of portfolio financing of specific Payday Loans,

 and the principal balance would not be used for payment to members or any other expenses that

 are not related to Sky Group’s portfolio financing.

        10.     Upon information and belief, and contrary to Sky Group and Betancourt’s

 assurances, Sky Group and Betancourt used substantial investor funds for purposes other than the

 cash advances, including paying for operating expenses and compensation to Sky Group’s

 executives, including Betancourt, along with payment of commissions to its unregistered

 advisors, brokers and sales agents.

        11.     By Sky Group and Betancourt’s own admission, Sky Group is experiencing a

 shortfall of investor funds of approximately $65 Million U.S. Dollars that should be in Sky

 Group’s accounts and/or available for the intended Payday Loans.

        12.     As a result, Sky Group has been unable to pay Plaintiffs and all other investors,

 further to the Installment Payment Scheduled.

        13.     Sky Group (now negative $65 Million) has implemented a damage control

 strategy, by contacting investors (including Plaintiffs) assuring them that Sky Group’s financial

 situation is salvageable. In doing so, Sky Group has circulated invitations to its investors

 (including Plaintiffs) to attend a group meeting with Sky Group’s CEO and other Sky Group

                                       Vazquez & Associates
                             1111 Brickell Ave Ste. 1550 Miami, FL 33131
                                             305.371.8064
                                             Page 3 of 23
Case 1:20-cv-22257-UU Document 1 Entered on FLSD Docket 06/01/2020 Page 4 of 23



 executives.

         14.    One such investor event recently took place on February 6, 2020 at the SLS Hotel

 on Brickell Avenue, Miami. During this meeting – which was attended by more than 200

 investors including Plaintiffs – Sky Group and Betancourt delivered an elaborate presentation,

 assuring its investors that Sky Group was implementing a restructuring plan and that 1% of the

 capital invested (approximately $3,000,000.00) would be returned to the investors by March of

 2020.

         15.   This in turn assumes that the sum of investor funds may surpass 300 Million U.S.

 Dollars.

         16.   During its February 6, 2020 presentation at the SLS, Sky Group and Betancourt

 blamed much of Sky Group’s financial misfortune on certain state regulatory actions (including

 an action in the State of Washington, which apparently snowballed into fines and penalties.

 Betancourt also blamed other state administrative actions, a high incidence of customer loan

 defaults.

         17.   As a result of a high incidence of customer defaults and customer complaints, Sky

 Group was barred from using automated clearing house (ACH) for electronic funds transfers -

 managed by the National Automated Clearing House Association (NACHA).

         18.   Sky Group’s ability to use the ACH system is necessary to allow automatic

 electronic access to a borrower’s account in order to repay a payday loan. Without access to the

 ACH system, Sky Group is unable to get repaid from payday loans obtained online throughout

 the U.S.

         19.   On or about January of 2020, Sky Group also circulated presentation invitations to

 explain its current dilemma to other Sky Group investors. Said meetings took place in Caracas,
                                      Vazquez & Associates
                            1111 Brickell Ave Ste. 1550 Miami, FL 33131
                                            305.371.8064
                                            Page 4 of 23
Case 1:20-cv-22257-UU Document 1 Entered on FLSD Docket 06/01/2020 Page 5 of 23



 Venezuela and Lisbon, Portugal.

          20.      Defendant Betancourt founded Sky Group as the limited liability’s manager (and

 held himself as its majority member), and has since Sky Group’s formation and commencement

 of operations to the present day, functioned as its Chief Executive Officer.

          21.      By virtue of his position as Sky Group’s highest executive position, Betancourt

 maintains sole operational control over Sky Group, makes all key management decisions, closely

 monitors raising of investor funds, and provides guidance and sales strategies to its team of

 unregistered sales agents.

                                          SKY GROUP’S SALES AGENTS

          22.      Sky Group regularly provided sales material and training to its sales agents for use

 in marketing the investment opportunity to prospective investors such as Plaintiffs. This

 information included financial graphs, showing Sky Group’s historical investment returns, and

 comparing Sky Group’s high returns to investment returns in other industries. Sales agents

 referenced and used the investment materials in soliciting investors.

          23.      Sky Group and Betancourt actively recruited unlicensed and unregistered sales

 agents from all walks of life. One such sales agent was James Tahhan. James Tahhan, who is

 known as “Chef James” is a celebrity chef and television personality. James Tahhan is currently

 the co-host of the morning show “Un Nuevo Dia” which airs on the Telemundo Network. As a

 television personality, James Tahhan has a following on Instagram of over 449k followers, and

 access to a countless number of prospective Sky Group investors.3

          24.      James Tahhan first pitched the Sky Group investment opportunity to Plaintiff


 3
  According to a statement dated 6/23/15 by Eric Bustillo, Director SEC’s Miami Regional Office “The broker-
 dealer registration requirements are critical safeguards for maintaining the integrity of our securities market…”

                                             Vazquez & Associates
                                   1111 Brickell Ave Ste. 1550 Miami, FL 33131
                                                   305.371.8064
                                                   Page 5 of 23
Case 1:20-cv-22257-UU Document 1 Entered on FLSD Docket 06/01/2020 Page 6 of 23



 VSB’s manager Victor Segura in late 2018.

         25.    At all times material to these allegations, James Tahhan represented to Plaintiffs

 that he was a sales broker and employed by Sky Group.

         26.    In such capacity, James Tahhan was tasked by Sky Group to participate and

 facilitate discussion and negotiations between Sky Group and Plaintiffs.

         27.    In fact, Plaintiffs later discovered that James Tahhan was being compensated by

 Sky Group on a commission basis according to the sum invested by Plaintiffs. James Tahhan

 commission is 12% of the total investment during the first year, 9% the second year and 6% the

 third year.

         28.    In addition, Sky Group compensates its department managers with a 1% annual

 bonus of total investments generated from their respective team of sales agents.

         29.    James Tahhan in his capacity as a Sky Group sales agent, represented that Sky

 Group offered better returns than conventional investment instruments, and was a safe, short-

 term investment alternative to more risky stock market investments and a volatile real estate

 market.

         30.    James Tahhan further represented that Sky Group had advanced technology and

 verification software to allow for the highest underwriting standards, and a highly recognized

 legal team of experts and external auditors to make sure on a daily basis that they are compliant

 with the licensing and regulatory landscape in every state where Sky Group is conducting its

 Payday Loan transactions.

         31.    James Tahhan told Mr. Segura and that he had invested a considerable amount of

 his own money, and had been promptly paid by Sky Group.


                                       Vazquez & Associates
                             1111 Brickell Ave Ste. 1550 Miami, FL 33131
                                             305.371.8064
                                             Page 6 of 23
Case 1:20-cv-22257-UU Document 1 Entered on FLSD Docket 06/01/2020 Page 7 of 23



        32.     Sometime in early January 2019, James Tahhan and Victor Segura exchanged text

 messages via WhatsApp discussing the Sky Group investment. In the course of this exchange,

 Mr. Tahhan stated that the Sky Group investment opportunity was limited to a certain number of

 lucky investors and a limited investment amount.

        33.     James Tahhan later communicated that he had convinced Betancourt to open the

 investment opportunity to Victor Segura, with the caveat that he could only invest $90,000.00 in

 the first round. This was intended to manipulate Victor Segura’s ego by making him believe that

 only a special few could participate in this fortuitous investment opportunity.

        34.     During numerous telephone conversations and written chats, James Tahhan touted

 Sky Group’s 10 year track record; and that he had personally confirmed a track record of 48%

 annual investment returns from speaking to Betancourt and other Sky Group sales agents and

 brokers.

        35.      During a WhatsApp chat on December 1, 2018, James Tahhan sent Victor Segura

 a real time photograph of a Sky Group sales agent meeting attended by James Tahhan – and

 referring to the investment stated: “Estoy en una conferencia de Sky. La cosa pinta muy bien” –

 which in translated means, “I am at a Sky conference. Things look very good.”

        36.     James Tahhan also assured Victor Segura that Sky Group much like a banking

 institution, had an extremely rigid compliance program and that its financials were audited by an

 external accounting firm which validates and validates each transaction; which is then reported to

 the State of Florida and certain federal agencies which allegedly oversee, regulate and monitor

 Sky Group’s business operations.

        37.     James Tahhan in his capacity as a Sky Group sales agent, also assured Victor

 Segura that his investments were 100% guaranteed by adequate capital reserves, and there was no

                                       Vazquez & Associates
                             1111 Brickell Ave Ste. 1550 Miami, FL 33131
                                             305.371.8064
                                             Page 7 of 23
Case 1:20-cv-22257-UU Document 1 Entered on FLSD Docket 06/01/2020 Page 8 of 23



 risk of losing his money.

         38.     These representations by James Tahhan as a sales agent for Sky Group, were

 intended and did in fact serve to gain Victor Segura’s confidence in Sky Group’s investment

 abilities and expertise.

                                              THE PARTIES

         39.     Plaintiff Johanna Segura (“Segura”) is a resident of Miami-Dade County, Florida.

         40.     Plaintiff VSB 305, LLC (“VSB”) is a Florida limited liability company with its

 principle address at 941 NW 104th Avenue, Miami, Florida.

         41.     Victor Segura is Plaintiff VSB’s managing member and likewise was the point of

 contact and decision maker for both VSB and his daughter, Johanna Segura. Moreover, the two

 promissory notes were funded from VSB’s account at Chase Bank.

         42.     Defendant Sky Group USA LLC, d/b/a Sky Cash USA (“Sky Group”) is a Florida

 limited liability company with its principle address at 11900 Biscayne Boulevard, Suite 501,

 Miami, Florida.

         43.     Defendant Efrain Betancourt (“Betancourt”) is an individual and serves as Sky

 Group’s Chief Executive Officer, and Managing Member.

         44.     Defendant Sky Group is the maker of the underlying Promissory Notes which

 form the basis of this action.

         45.     Defendant Betancourt executed the underlying Loan Agreement and Promissory

 Notes which form the basis of this action. (Attached hereto as Composite Exhibit “A”)

                                     JURISDICTION AND VENUE

         46.     The claims asserted in this complaint arise under Sections 10(b) and 20(a) of the

 Exchange Act, 15 U.S.C. §§ 78j(b) and 78t(a), and Rule 10b-5 promulgated under Section 10(b)


                                        Vazquez & Associates
                              1111 Brickell Ave Ste. 1550 Miami, FL 33131
                                              305.371.8064
                                              Page 8 of 23
Case 1:20-cv-22257-UU Document 1 Entered on FLSD Docket 06/01/2020 Page 9 of 23



 by the SEC, 17 C.F.R. § 240.10b-5. This Court has jurisdiction over the subject matter of this

 action under 28 U.S.C. §§ 1331 and 1337 and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.

         47.     Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C.

 § 78aa, and 28 U.S.C. § 1391(b). Sky Group is headquartered and transacts business in Miami,

 Florida, and a substantial part of the events giving rise to this litigation took place in this District,

 including the dissemination of many of the false statements at issue

                                DEFENDANTS’ SCHEME TO DEFRAUD

         48.     From an indeterminate time to the present, the Defendants Sky Group and

 Betancourt offered and sold its investment to Plaintiffs and other investors, through the use of

 fraudulent misrepresentations and material omissions of fact in connection with the sale of

 securities.

         49.     The securities were offered and sold using an instrument entitled “Loan

 Agreement and Promissory Note” (“Loan Agreement”).

         50.     The Loan Agreement termed the investor a “Lender” and identified Sky Group as

 the “Borrower.” The Loan Agreement specifically stated that an investor was providing money

 to Sky Group for the sole purpose of “portfolio financing” and associated cost by Sky Group

 USA, LLC and any of its partner or affiliate corporations; and that the principal balance shall not

 be used for payment of members or any other expense that are not related to the portfolio

 financing of the corporation. (referring to Sky Group).

         51.     Upon information and belief, and after Sky Group received Plaintiff Segura’s

 investment, the funds were pooled and commingled together in non-segregated accounts

 controlled by Sky Group, and partially used by related companies to fund loan transactions in

 numerous other states.

                                         Vazquez & Associates
                               1111 Brickell Ave Ste. 1550 Miami, FL 33131
                                               305.371.8064
                                               Page 9 of 23
Case 1:20-cv-22257-UU Document 1 Entered on FLSD Docket 06/01/2020 Page 10 of 23



           52.      Notwithstanding the representation that the investment would be used only for

  portfolio financing; Plaintiffs and other investors had no say in how or to whom Sky Group

  could use their funds.

           53.      Plaintiffs did not have management authority, nor access to specific information

  allowing them to manage the so-called portfolio financing. Defendant Sky Group and Defendant

  Betancourt as Sky Group’s Chief Executive Officer had absolute and complete discretion on

  whether and when to use the investor’s funds.

           54.      At no time was Plaintiff Segura and Plaintiff VSB provided a prospectus

  regarding the investment with Sky Group and much less any writing containing the type of

  information normally provided for a registered securities offering.4

           55.      Notwithstanding the lack of a prospectus, Plaintiff Segura and Plaintiff VSB did

  not have the requisite knowledge and experience in finance and business matters (particularly

  with regards to the highly complex and regulated business of providing Payday Loans) to be

  “sophisticated investors” and able to evaluate the risks and merits of the investment.

                         MATERIAL MISREPRESENTATIONS AND OMMISSIONS
                                          REGARDING THE INVESTMENT


           56.      Upon information and belief, at the time Plaintiffs’ provided their respective

  funding, Sky Group failed to disclose that it was at that time heavily indebted and had defaulted

  with regard to other loan obligations to other undisclosed investors.

           57.      Defendants Sky Group and Betancourt failed to provide Plaintiffs with Sky

  Group’s financial statements, which if provided, would have evidenced Sky Group’s failed


  4
    Information concerning the Payday Loan platform, statistical information regarding financial risk, general risk
  factors, questions and answers, legal matters, etc.

                                             Vazquez & Associates
                                   1111 Brickell Ave Ste. 1550 Miami, FL 33131
                                                   305.371.8064
                                                   Page 10 of 23
Case 1:20-cv-22257-UU Document 1 Entered on FLSD Docket 06/01/2020 Page 11 of 23



  business model and its inability to comply with its financial obligations.

           58.    Sky Group failed to disclose that it was in the midst of an investigation by the

  State of Washington for unlicensed lending and predatory lending activities related to loans

  made to at least 543 Washington state consumers, and such activity could and did in fact result in

  a Consent Order in which Sky Group was required to pay restitution, and fines and investigation

  costs.

           59.   At the time of executing the Loan Agreements with Plaintiffs, Sky Group and its

  CEO Betancourt, were aware that they could not continue to generate sufficient income from

  Sky Group’s operations to pay the inflated interest payments as they came due and even more

  improbable the ability to pay the principle amounts due at maturity from the loan agreements

  generated to repay previous investors.

           60.   Sky Group’s statements by and through its sales agent Mr. Tahhan were materially

  false and/or misleading because they misrepresented that Sky Group sufficient reserves of capital

  to protect Plaintiffs’ investment.

           61.   Sky Group’s promise of 4% per month are wholly unsubstantiated, unachievable

  and fraudulent. Sky Group did not have the operating history to support these wildly optimistic

  projections, and indeed no long after Sky Group’s execution of the Promissory Notes, fell behind

  in its monthly returns promised to Plaintiffs and other investors.

           62.   Mr. Tahhan’s statements were materially false and/or misleading because they

  misrepresented and/or failed to disclose that Payday Loans are inherently risky and have a default

  rate that is statistically ten times higher than a conventional loan.

           63.   Defendants Sky Group and Betancourt failed to disclose the risks associated with

  Payday Loans, which by its very nature as an unsecured obligation are inherently risky
                                         Vazquez & Associates
                               1111 Brickell Ave Ste. 1550 Miami, FL 33131
                                               305.371.8064
                                               Page 11 of 23
Case 1:20-cv-22257-UU Document 1 Entered on FLSD Docket 06/01/2020 Page 12 of 23



         64.      Defendants Sky Group and Betancourt failed to disclose that a prospective payday

  loan borrower could, and in many cases did, reverse, cancel or revoke the payment authorization

  in favor of Sky Group and default on his/her obligation.

         65.      Defendants Sky Group and Betancourt failed to disclose that Payday Loans are

  unsecured and subject to being discharged by bankruptcy and therefore expose Plaintiffs’

  investment to loss.

         66.      Defendants Sky Group and Betancourt omitted to provide Plaintiffs with the

  following regarding Sky Group: (i) an executive summary; (ii) management summaries; (iii)

  current capitalization; (iv) detailed description of its business operation; and (v) risks related to

  the company, the industry and the security being sold.

         67.      Defendants Sky Group and Betancourt failed to disclose the broker fees and

  commissions structure paid to its sales agents, and in Plaintiffs case the commission paid to

  James Tahhan.

         68.      Sky Group’s statements by and through its sales agent James Tahhan were

  materially false and/or misleading because they misrepresented that Sky Group was licensed to

  conduct payday loan transaction in every state that it was providing said loans. In fact, the State

  of Washington Department of Financial Institutions Division of Consumer Services and Sky

  Group entered into Consent Order on June 18, 2019, which resulted from Sky Group’s failure to

  obtain the requisite license to transact payday loans in the State of Washington.

         69.      In fact, Sky Group was also a party defendant to a lawsuit filed in the Eastern

  District Court of Virginia, alleging unlicensed and predatory lending practices in the State of

  Virginia.

         70.      Enticed by Defendants fabricated financial projections, and promises of a fail-safe

                                         Vazquez & Associates
                               1111 Brickell Ave Ste. 1550 Miami, FL 33131
                                               305.371.8064
                                               Page 12 of 23
Case 1:20-cv-22257-UU Document 1 Entered on FLSD Docket 06/01/2020 Page 13 of 23



  investment, Plaintiffs delivered the following sums of monies provided in the corresponding

  Loan Agreements.

                       DEFENDANT SKY GROUP’S ARBITRATION PROVISION
                              DOES NOT APPLY TORTIOUS ACTS

          71.     The Loan Agreement provides that “If Borrower and/or Lender Shall [sic] default

  in performance of any of his obligations under this Agreement any disputes shall be settled by

  binding arbitration in Miami, Florida in accordance with the rules of the American Arbitration

  Association…” (Ex. “A” Section IX).

          72.     Plaintiffs do not dispute that they are subject to the terms of the arbitration

  provision. Plaintiffs do however dispute that the tortious acts, including violations of the

  Exchange Act and Florida Act, do not fall within the scope of the arbitration provision.

          73.     The language “If Borrower and/or Lender Shall [sic] default in performance of

  any of his obligations under this Agreement any disputes…” imposes a limitation on the reach of

  Sky Group’s arbitration clause.

          74.     The tortious acts and/or securities violations herein alleged were not immediately

  foreseeable by Plaintiff, nor resulted from a “default in performance of any if his obligations” in

  each Plaintiff’s respective Loan Agreement and Promissory Note.

          75.     Had Sky Group wanted a broader arbitration provision, to include the arbitrability

  of claims under state or federal securities law, it should have left the scope of it at “any and all

  disputes, claims, or controversies whatsoever” instead of “default in performance of his

  obligations under this Agreement.”

          76.     To broaden the scope of the arbitration provision to also include Defendants’

  tortious conduct and/or violation of state and federal securities law; would be contrary to the

  intent of the parties.

                                        Vazquez & Associates
                              1111 Brickell Ave Ste. 1550 Miami, FL 33131
                                              305.371.8064
                                              Page 13 of 23
Case 1:20-cv-22257-UU Document 1 Entered on FLSD Docket 06/01/2020 Page 14 of 23




                                    COUNT I
               VIOLATION OF THE FLORIDA SECURITIES AND INVESTOR
                               PROTECTION ACT
                              (Against all Defendants)

         77.           Plaintiffs restate and incorporate by reference the allegations set forth in

  paragraphs 1-76 of the Complaint, as though fully set forth herein.

         78.     This is a claim for multiple violations against all Defendants under Florida

  Securities and Investor Protection Act (“FSIPA”), Fla.Stat. §517.011 et. seq.

         79.     The    Promissory       Notes   constitute   a   “security”     pursuant   to   Fla.Stat.

  §517.021(21)(a), because it is a note, an evidence of indebtedness, and/or an investment contract.

         80.     The Promissory Notes which constitutes an “investment contract” for the

  enterprise, and was led to expect profits derived solely from the efforts of the promotor or third

  party, namely Sky Group.

         81.     As set forth in paragraphs 1-76 herein, Defendants Sky Group and Betancourt,

  implemented a plan and undertook unlawful acts to defraud investors, such as Plaintiffs, in

  connection with the sale securities.

         82.     Plaintiffs were in fact defrauded, upon investing and delivering funds to Sky

  Group, relying upon information communicated through Sky Group’s unregistered sales agent

  who used false and misleading statements and omissions of fact necessary in order to make the

  statements made, in the light of the circumstances under which they were made, not misleading.

         83.     Further, Florida Statutes 517.301, declares that it is unlawful for a person to

  knowingly and willfully falsify, conceal, or cover up, by any trick, scheme, or device, a material

  fact, make any false, fictitious, or fraudulent statement or representation.

         84.     As a result, Defendants Sky Group and Betancourt, orchestrated an investment

                                         Vazquez & Associates
                               1111 Brickell Ave Ste. 1550 Miami, FL 33131
                                               305.371.8064
                                               Page 14 of 23
Case 1:20-cv-22257-UU Document 1 Entered on FLSD Docket 06/01/2020 Page 15 of 23



   scheme with the intent to deceive and defraud Plaintiffs, by among other acts, misrepresenting to

   Plaintiffs Sky Group’s liabilities and projected profits, which Sky Group and Betancourt knew to

   be false.

           85.    As a direct and proximate result of Defendants’ untrue statements and material

   omissions and their reasonable reliance thereupon, Plaintiffs has suffered consequential damages,

   including the loss of use of the funds invested, the loss of interest thereupon, the loss of the

   principal amount invested.

           WHEREFORE, Plaintiffs demand judgment against Defendants Sky Group and

Betancourt, jointly and severally, for compensatory damages, attorneys’ fees pursuant to Fla.Stat.

§517.211(6), and costs, interest, and such further relief as this Court deems just and proper.

                                      COUNT II
                 VIOLATION OF THE FLORIDA SECURITIES AND INVESTOR
                 PROTECTION ACT SELLING AN UNREGISTERED SECURITY
                                (Against all Defendants)

           86.    Plaintiffs restate and incorporate by reference the allegations set forth in

   paragraphs 1-76 of the Complaint, as though fully set forth herein.

           87.    This is a claim for violation against all Defendants under the Florida Securities

   and Investor Protection Act (FSIPA), Fla.Stat. §517.07 et.seq.

           88.    The    Promissory     Notes    constitute   a   “security”   pursuant    to    Fla.Stat.

   §517.021(21)(a), because it is a note, an evidence of indebtedness, and/or an investment contract.

           89.    It is unlawful and a violation Fla.Stat. §517.07 et.seq. for any person to sell or

   offer to sell a security unless the security is exempt from registration, is sold in an exempt

   transaction or is a federal covered security, or is registered pursuant to Fla.Stat §517.07 et.seq.

           90.    No securities that are required to be registered shall be sold or offered for sale

                                          Vazquez & Associates
                                1111 Brickell Ave Ste. 1550 Miami, FL 33131
                                                305.371.8064
                                                Page 15 of 23
Case 1:20-cv-22257-UU Document 1 Entered on FLSD Docket 06/01/2020 Page 16 of 23



  within this state unless such securities have been registered and unless prior to each sale the

  purchaser is furnished with a prospectus meeting the requirements of rules adopted by the

  Florida Office of Financial Services Commission (“Commission”).

         91.     Defendants offered to sell and in fact sold, the Promissory Notes to Plaintiffs in

  Florida.

         92.     The Promissory Notes, are not registered as required by Florida law.

         93.     The Promissory Notes, are not exempt from registration.

         94.     Defendants failed to provide Plaintiffs with a prospectus meeting the requirements

  provided by the Commission.

         WHEREFORE, Plaintiffs demand judgment against Defendants for return of all monies

  delivered to Defendants, interest, attorneys’ fees pursuant to Fla. Stat. §517.211(6) and such

  further relief as this Court deems just and proper.

                                    COUNT III
               FRAUDULENT MISREPRESENTATION IN CONNECTION WITH
                        OFFERING THE PROMISSORY NOTE
                              (Against all Defendants)

         95.     Plaintiffs restate and incorporate by reference the allegations set forth in

  paragraphs 1-76 of the Complaint, as though fully set forth herein.

         96.     This is a claim for fraudulent misrepresentation pursuant to Florida common law.

         97.     As fully detailed in the allegations incorporated herein, Defendants Sky Group

  and Betancourt, individually and in his capacity as Sky Group’s managing members and CEO,

  made untrue statements of fact to Plaintiffs and omitted other material facts necessary to make

  their affirmative statements not misleading.

         98.     In so doing, Defendants Sky Group and Betancourt acted deliberately and with


                                        Vazquez & Associates
                              1111 Brickell Ave Ste. 1550 Miami, FL 33131
                                              305.371.8064
                                              Page 16 of 23
Case 1:20-cv-22257-UU Document 1 Entered on FLSD Docket 06/01/2020 Page 17 of 23



  the intent to deceive, manipulate and defraud Plaintiffs, and made the subject misrepresentations

  and material omissions with the intent that Plaintiffs rely on said representations and material

  omissions.

          99.     The untrue statements of fact and material misrepresentations in question are set

  forth herein.

          100.    Plaintiffs reasonably relied to their detriment on the representations and

  omissions, but for which Plaintiffs would never had invested in Sky Group or agreed to enter into

  the respective Promissory Notes.

          101.    Defendants’ actions were intentional, wanton, malicious, and made with the intent

  to injure Plaintiffs or with reckless disregard for Plaintiffs’ lawful rights.

          102.    As a direct and proximate result of Defendants’ untrue statements and material

  omissions and Plaintiffs’ reasonable reliance thereupon, Plaintiffs’ suffered consequential

  damages, including the loss of use of the funds invested, the loss of interest thereupon, the loss of

  the principal amount invested.

          WHEREFORE, Plaintiffs’ demand judgment against Defendants Sky Group and

  Betancourt for compensatory damages, punitive damages, costs, attorney's fees, prejudgment

  interest, post-judgment interest, and such further relief as this Court deems just and proper.

                                               COUNT IV
                                        CONSPIRACY TO DEFRAUD
                                           (Against Betancourt)

          103.    Plaintiffs restate and incorporate by reference the allegations set forth in

  paragraphs 1-76 of the Complaint, as though fully set forth herein.

          104.    This is a claim for civil conspiracy to defraud pursuant to Florida common law.

          105.    As fully detailed in the incorporated allegations, Defendant Betancourt and Sky

                                          Vazquez & Associates
                                1111 Brickell Ave Ste. 1550 Miami, FL 33131
                                                305.371.8064
                                                Page 17 of 23
Case 1:20-cv-22257-UU Document 1 Entered on FLSD Docket 06/01/2020 Page 18 of 23



  Group sales agents agreed and conspired to act in concert and combination, and did in fact act in

  concert and combination to defraud Plaintiffs out of their monies.

          106.    In so doing, Defendant Betancourt has committed overt acts, including but not

  limited to the making of false statements and material omissions with the intent to deceive,

  manipulate and defraud Plaintiffs.

          107.    As a result of the conspiracy and the overt acts taken by the co-conspirators,

  Plaintiff have suffered damages.

          108.    Defendant Betancourt’s actions were intentional, wanton, malicious, and made

  with the intent to injure Plaintiffs or with reckless disregard for their lawful rights.

          109.    As a direct and proximate result of Defendants’ conspiracy, Plaintiffs have

  suffered pecuniary damages, including the loss of use of the funds invested, the loss of interest

  thereupon, the loss of the principal amount invested.

          WHEREFORE, Plaintiffs demand judgment against Defendant Betancourt, for

  compensatory damages, punitive damages, costs, attorney's fees, prejudgment interest, post-

  judgment interest, and such further relief as this Court deems just and proper.

                                              COUNT V
                                BREACH OF THE PROMMISORY NOTES
                                         (In the Alternative)
                                        (Against Sky Group)

          110.    Plaintiffs restate and incorporate by reference the allegations set forth in

  paragraphs 1-76 of the Complaint, as though fully set forth herein.

          111.    This is an action for breach of contract against Sky Group for violating its

  obligations under the Promissory Notes.

          112.    The Promissory Notes constitute binding contracts pursuant to Florida law, in that



                                         Vazquez & Associates
                               1111 Brickell Ave Ste. 1550 Miami, FL 33131
                                               305.371.8064
                                               Page 18 of 23
Case 1:20-cv-22257-UU Document 1 Entered on FLSD Docket 06/01/2020 Page 19 of 23



  there was an offer, an acceptance, consideration given by both sides, and a definitive agreement

  as to all essential terms of the underlying bargain.

         113.    The Promissory Notes obligate Sky Group to pay interest bearing a rate of 48%

  per annum, payable monthly.

         114.    On the dates, applicable to due date for payment of interest, Sky Group was

  contractually obligated to repay said interest.

         115.    Despite the fact that Plaintiffs fully complied with their obligations under the

  Promissory Notes by loaning Sky Group the monies corresponding to each individual Plaintiff,

  Sky Group has materially breached its corresponding obligations by failing to the pay the interest

  payments as required by the Promissory Notes.

         116.    As a result of Sky Group’s breaches of the Promissory Notes, Plaintiffs have

  suffered pecuniary damages.

         117.    Pursuant to terms of Promissory Notes, Plaintiffs are entitled to an award of

  attorneys’ fees and costs incurred as a result of Sky Group’s breaches of the Promissory Notes.

         WHEREFORE, Plaintiffs demands judgment against Defendant Sky Group for

  compensatory damages, attorneys’ fees, costs, prejudgment interest, post-judgment interest, and

  for such further relief as this Court deems just and proper.

                                     COUNT VI
          VIOLATION OF SECTION 10(b) OF THE EXCHANGE ACT AND RULE 10b-5
                               (Against all Defendants)

         118.    Plaintiffs restate and incorporate by reference the allegations set forth in

  paragraphs 1-76 of the Complaint, as though fully set forth herein.

         119.    This is a claim for multiple violations against all Defendants under Section 10(b)

  of the Exchange Act and Rule 10b-(5) promulgated thereunder.


                                         Vazquez & Associates
                               1111 Brickell Ave Ste. 1550 Miami, FL 33131
                                               305.371.8064
                                               Page 19 of 23
Case 1:20-cv-22257-UU Document 1 Entered on FLSD Docket 06/01/2020 Page 20 of 23



         120.    The Promissory Notes constitute a “security” pursuant to the Exchange Act,

  because it was intended to raise money for Sky Group’s business use and an expectation on

  behalf of Plaintiffs to make a profit.

         121.    As set forth in paragraphs 1-76 herein, Defendants Sky Group and Betancourt,

  individually and in concert, directly and/or indirectly, by the use, means or instrumentality of

  interstate commerce, made untrue statements of material fact and/or omitted to state material

  facts necessary in order to make the statements made, in light of the circumstances under which

  they were made, not misleading.

         122.    All Defendants are sued either as primary participants in the wrongful and illegal

  conduct charged herein or as controlling persons as alleged below.

         123.    Defendant Betancourt’s primary liability, and controlling person liability, arises

  from the following facts: (i) Betancourt coached and instructed Sky Group’s team of sales agents

  and furthermore provided the proverbial road map containing the misrepresentations that the

  investment was safe, secure, risk free and guaranteed high yields of 48% returns per annum; (ii)

  Betancourt was Sky Group’s Chief Executive Officer, Manager and Member during the time and

  through the time of offering the securities (Loan Agreement) to Plaintiffs; (iii) Betancourt, by

  virtue of his responsibilities and activities as Sky Groups Chief Executive Officer was privy to

  and participated in the creation and development of marketing material and strategies to lure

  investors such as Plaintiffs; and (iv) Betancourt was aware and moreover actively participated

  with other Sky Group executives, such as its Director of Operations Carlos Pingarron.

         124.    Defendants had actual knowledge of the misrepresentation and/or omissions of

  material facts set forth herein, or acted with reckless disregard for the truth in that they failed to

  ascertain and to disclose such facts, even though such facts were available to them.



                                         Vazquez & Associates
                               1111 Brickell Ave Ste. 1550 Miami, FL 33131
                                               305.371.8064
                                               Page 20 of 23
Case 1:20-cv-22257-UU Document 1 Entered on FLSD Docket 06/01/2020 Page 21 of 23



          125.    Such Defendants’ material misrepresentations and/or omissions were done

   knowingly or recklessly for purpose and effect of concealing from investors the fact that Payday

   Loans are high risk unsecured investments, and that Sky Group’s business model relied on

   charging excessive interest rates, which depending on the law of a specific state, may be deemed

   usurious and unenforceable. This is now evident by Sky Group’s present predicament of losses

   which exceeded 68 Million U.S. Dollars as of February of this year.

          126.    At the time of said misrepresentation and/or omissions, Plaintiffs were ignorant of

   their falsity and believed them to be true.

          127.    Had Plaintiffs known the truth regarding Sky Group’s liabilities and the high risk

   nature of Payday Loans, Plaintiffs would not have invested or otherwise acquired Sky Group’s

   promissory notes.

          128.    As a direct and proximate result of Defendants’ untrue statements and material

   omissions and their reasonable reliance thereupon, Plaintiffs damages, including the loss of use

   of the funds invested, the loss of interest thereupon, the loss of the principal amount invested.

           WHEREFORE, Plaintiffs demand judgment against Defendants Sky Group and

Betancourt, jointly and severally for damages, interest, and costs of this action and such further

relief as this Court deems just and proper pursuant to Section 10(b) of the Exchange Act and Rule

10b-5 promulgated thereunder.

                                          COUNT VII
                       VIOLATION OF SECTION 20(a) OF THE EXCHANGE ACT
                                      (Against Betancourt)

          129.    Plaintiffs restate and incorporate by reference the allegations set forth in

   paragraphs 1-76 of the Complaint, as though fully set forth herein.

          130.    Defendant Betancourt’s primary liability, and controlling person liability, arises

                                          Vazquez & Associates
                                1111 Brickell Ave Ste. 1550 Miami, FL 33131
                                                305.371.8064
                                                Page 21 of 23
Case 1:20-cv-22257-UU Document 1 Entered on FLSD Docket 06/01/2020 Page 22 of 23



  from the following facts: (i) Betancourt coached and instructed Sky Group’s team of sales agents

  and furthermore provided the proverbial road map containing the misrepresentations that the

  investment was safe, secure, risk free and guaranteed high yields of 48% returns per annum; (ii)

  Betancourt was Sky Group’s Chief Executive Officer, Manager and Member during the time and

  through the time of offering the securities (Loan Agreement) to Plaintiffs; (iii) Betancourt, by

  virtue of his responsibilities and activities as Sky Groups Chief Executive Officer was privy to

  and participated in the creation and development of marketing material and strategies to lure

  investors such as Plaintiffs; and (iv) Betancourt was aware and moreover actively participated

  with other Sky Group executives, such as its Director of Operations Carlos Pingarron, along with

  conducting training sessions with his team of sales agents.

         131.    Betancourt in his capacity as the highest level executive had actual knowledge of

  the misrepresentation and/or omissions of material facts set forth herein, or acted with reckless

  disregard for the truth in that he failed to ascertain and to disclose such facts, even though such

  facts were available to him.

         132.    As set forth above, Defendants each violated Section 10(b) of the Exchange Act

  and Rule 10b-(5) promulgated thereunder, buy their acts and/or omissions as alleged in this

  Complaint. By virtue of his position as a controlling person, Betancourt is liable pursuant to

  Section 20(a) of the Exchange Act. As a direct and proximate result of Defendants’ wrongful

  conduct, Plaintiffs suffered damages in connection with their investment with Sky Group.

         WHEREFORE, Plaintiffs demand judgment against Defendants Sky Group and

  Betancourt, jointly and severally for damages, interest, and costs of this action and such further

  relief as this Court deems just and proper pursuant to Section 10(b) and Section 20 of the

  Exchange Act and Rule 10b-5 promulgated thereunder.


                                           Vazquez & Associates
                                 1111 Brickell Ave Ste. 1550 Miami, FL 33131
                                                 305.371.8064
                                                 Page 22 of 23
Case 1:20-cv-22257-UU Document 1 Entered on FLSD Docket 06/01/2020 Page 23 of 23




                                   DEMAND FOR JURY TRIAL

         Plaintiffs seek and demands a trial by jury on all triable issues in this matter.

  Respectfully submitted on this 18th of May, 2020.


                                              Vazquez & Associates
                                              Attorney for Plaintiffs
                                              1111 Brickell Avenue
                                              Suite 1550
                                              Miami, Florida 33131

                                              By: /s/ Gerardo Vazquez
                                              Gerardo Vazquez, Esq.
                                              Florida Bar No.:0006904
                                              Email: gv@gvazquez.com
                                              By:/s/ Steven Herzberg
                                              Steven B. Herzberg, Esq.
                                              Email: sh@gvazquez.com
                                              Fla. Bar No.: 111541
                                              Tel: 305.371.8064
                                              Fax: 305.371.4967




                                        Vazquez & Associates
                              1111 Brickell Ave Ste. 1550 Miami, FL 33131
                                              305.371.8064
                                              Page 23 of 23
